¶27 Fairhurst, J.
(concurring) — I agree with the result reached by the majority and the majority’s analysis with respect to the common enemy doctrine. I agree with Justice *11Sanders’ concurrence, however, with respect to why the public nuisance claim is barred.
¶28 I also agree with both the majority and Justice Sanders that RCW 7.48.160 does not bar Evelyne Grundy’s public or private nuisance claims because the seawall, while it may have been lawful, was not expressly authorized by statute. See RCW 7.48.160.